Appeal from an order of the Supreme Court entered in Washington County which directed the board of trustees of the Village of Fort Edward, New York, to accept and file the certificate of acceptance of nomination by the Independent Party of respondents nunc pro tunc as of March 9, 1956, and to proceed thereon as though the same had been filed within the time prescribed by subdivision 9 of section 143 of the Election Law. Respondents were duly nominated as candidates of the Republican Party for the office of village trustee. Nominating petitions were also filed naming respondents as candidates for the same office by a group designating itself as the “ Independent Party ”. These petitions designating respondents as candidates of the “ Independent Party ” are not challenged. However, the last day to file an acceptance of the independent nomination was March 9, 1956, and through inadvertence the acceptance was not presented for filing until March 12, 1956, and was rejected. It does not appear that anyone will be harmed or prejudiced in the election by the inclusion on the ballot of respondents’ names as candidates of the “ Independent Party ”, We think the Special Term did not abuse its discretion in making the order appealed from. (Matter of Kagan v. Katz, 275 App. Div. 1065.) Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.